Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The aspects of the molded parts adjoining the collar sections as set forth in instant claim 16 and the indentation merging with the cutouts as recited in instant claim 32 should be inserted into the specification at the appropriate places, with reference to the figures that support such disclosure.

2.Claims 19, 20 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

3.The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18, 23-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Patent 2010-204,642 essentially for reasons of record noting the following.
Applicant has amended claim 16 to recite that the optical molded part is not only laterally enclosed by the collar section but also that it “directly adjoins a respective one of the collar sections.”  As noted by applicant, the applied reference does teach the 

4.Applicant's arguments filed November 8, 2021 have been fully considered and are persuasive with respect to claims 32, 19, 20 and 29.  Claim 32 has been allowed and claims 19, 20 and 29 are objected to.  However, comments directed to claim 16 are not persuasive.  Applicant suggests that a direct adjoining would not be prudent in JP -642 since doing so would risk the leg portions 35 of the upper lens array 5 touching the lenses 32 of the lower array when the arrays are placed on each other as shown in Figs. 10 and 12 of the applied reference.  However, it is rather clear that such would not occur nor would there be any problem of misalignment of the arrays should the leg portions directly adjoin the collar sections.  It is simply not seen how eliminating the distance in JP -642 would have any adverse effect on the laminating of the lens arrays as shown in Figs. 10 and 12 of the reference.  While it is true that none of the embodiments of the molded optical portions show a direct adjoining, it is respectfully 

5.Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATHIEU D VARGOT whose telephone number is (571)272-1211. The examiner can normally be reached on Mon-Fri from 9 to 6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina A Johnson, can be reached at telephone number 571 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
     





/MATHIEU D VARGOT/Primary Examiner, Art Unit 1742